Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blackburne, J.), rendered September 13, 2004, convicting him of robbery in the second degree, criminal mischief in the fourth degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we find that the verdict was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contentions are either without merit or do not require reversal. H. Miller, J.P., Crane, Skelos and Dillon, JJ., concur.